Exhibit 10.2

 

DEX MEDIA, INC.

 

EMPLOYMENT AGREEMENT

 

EMPLOYMENT AGREEMENT (this “Agreement”) dated as of October 14, 2014, between
Dex Media, Inc., a Delaware corporation (the “Company”), and Joe Walsh (the
“Employee”).

 

W I T N E S S E T H

 

WHEREAS, the Company desires to employ the Employee as the Chief Executive
Officer of the Company; and

 

WHEREAS, the Company and the Employee desire to enter into this Agreement as to
the terms of the Employee’s employment with the Company.

 

NOW, THEREFORE, in consideration of the foregoing, of the mutual promises
contained herein and of other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:

 

1.                                      POSITION AND DUTIES.

 

(a)                                 During the Employment Term (as defined in
Section 2 hereof), the Employee shall serve as the Chief Executive Officer of
the Company.  In this capacity, the Employee shall have the duties, authorities
and responsibilities of persons normally associated with the position of chief
executive officer of similarly situated public companies, including (i) all
employees reporting to the Employee or his designate (recognizing that certain
employees, such as the chief compliance officer or head of internal audit, may
also have a reporting line to the audit committee) and (ii) the ability to hire
and fire employees (recognizing that the termination of the chief financial
officer, chief accounting officer, head of internal audit and general counsel
may require the approval of the audit committee or governance committee in
accordance with the Company’s board of directors’ (the “Board”) policies in
effect from time to time) and recognizing that it is the expectation of the
Board that the Employee will consult with the chair of the governance committee
with respect to the termination of any of the Employee’s direct reports. The
Employee shall report directly to the Board.

 

(b)                                 During the Employment Term, the Employee
shall devote the Employee’s business time, energy, business judgment, knowledge
and skill and the Employee’s efforts to the performance of the Employee’s duties
with the Company as his primary business obligation.  The Employee shall be
entitled to continue as Executive Chairman of Cambium Learning Group, his other
business activities and be involved in charitable activities, to the extent that
such service does not violate any applicable restrictive covenants, create a
potential business conflict or prevent him from performing his duties for the
Company.

 

2.                                      EMPLOYMENT TERM.  The Company agrees to
employ the Employee pursuant to the terms of this Agreement, and the Employee
agrees to be so employed, until December 31, 2017 (the “Initial Term”)
commencing as of the date hereof (the “Effective

 

1

--------------------------------------------------------------------------------


 

Date”), subject to the next sentence hereof.  Notwithstanding the foregoing, the
Employee’s employment hereunder may be earlier terminated in accordance with
Section 5 hereof, subject to Section 6 hereof.  The period of time between the
Effective Date and the termination of the Employee’s employment hereunder shall
be referred to herein as the “Employment Term.”

 

3.                                      BASE SALARY.  The Company agrees to pay
the Employee a base salary at an annual rate of $150,000 per year.  The
Employee’s Base Salary may be increased, but not decreased below its then
current level, as may be determined from time to time by the Board.  The base
salary as determined herein and adjusted from time to time shall constitute
“Base Salary” for purposes of this Agreement.

 

4.                                      EMPLOYEE BENEFITS.

 

(a)                                 BENEFIT PLANS.  During the Employment Term,
the Employee shall be entitled to participate in any employee benefit plan that
the Company has adopted or may adopt, maintain or contribute to for the benefit
of its employees generally, subject to satisfying the applicable eligibility
requirements, except to the extent such plans are duplicative of the benefits
otherwise provided to hereunder.  The Employee’s participation will be subject
to the terms of the applicable plan documents and generally applicable Company
policies.  Notwithstanding the foregoing, the Company may modify or terminate
any employee benefit plan at any time.

 

(b)                                 VACATIONS.  Vacation may be taken at such
times and intervals as the Employee determines, subject to the business needs of
the Company.

 

(c)                                  BUSINESS EXPENSES.  Upon presentation of
reasonable substantiation and documentation as the Company may specify from time
to time, the Employee shall be reimbursed in accordance with the Company’s
expense reimbursement policy, for all reasonable out-of-pocket business expenses
incurred and paid by the Employee during the Employment Term and in connection
with the performance of the Employee’s duties hereunder.

 

(d)                                 OFFICE.  The Employee will be based in
Maryland and will travel to Dallas and such other Company offices as the
performance of his duties may reasonably require.  The Company will pay the
Employee $2,500 per month to establish and maintain an office for the Company at
the same premises that the Employee now owns and from which he currently works. 
In addition, the Company agrees to hire as a full-time employee the Employee’s
current office manager (or, if necessary, an appropriate replacement) on
substantially the same terms and conditions as such office manager is now
currently employed.

 

(e)                                  VALUE CREATION AWARD.  Simultaneously with
the execution of this Agreement, the Employee shall be granted an award pursuant
to the Company’s Value Creation Program set forth on Exhibit B (the “Value
Creation Award”).  The Employee and the Company acknowledge and agree that the
Value Creation Award is an integral part of this Agreement.  The parties further
acknowledge and agree that the Value Creation Award is intended to incentivize
and reward the Employee for creating value for the Company’s shareholders and
other stakeholders and is also applicable if there are modifications to the
Company’s capital structure.  Accordingly, the Company and Board agree to
support this Agreement and any payments that may be due to the Employee under
the Value Creation Award, irrespective of any restructuring

 

2

--------------------------------------------------------------------------------


 

of the Company.  The Value Creation Award granted to the Employee shall not be
subject to any restrictive covenants.  The Value Creation Award granted to the
Employee shall be equal to 3.5%, or 350,000 units, of the bonus pool granted
under the Value Creation Program.  Notwithstanding the provisions of the Value
Creation Program, any interpretation of the Value Creation Program and the
Employee’s Value Creation Award and any disagreement with regard thereto shall
be resolved de novo pursuant to the provisions of Section 16 hereof.

 

(f)                                   LEGAL FEES.  The Company shall pay or
reimburse the Employee for the Employee’s reasonable legal fees incurred in
negotiating and drafting this Agreement, provided that any such payment shall be
made on or before March 15 of the calendar year immediately following the date
hereof.

 

(g)                                  EQUITY GRANT.  The Employee shall receive a
grant of stock options equal to 1.5% of the fully-diluted common shares of the
Company, or 271,000 options, which grant shall be in the form of Exhibit C
hereto.  The Company shall promptly file with the Securities and Exchange
Commission a registration statement on Form S-8 covering such grant.

 

5.                                      TERMINATION.  The Employee’s employment
and the Employment Term shall terminate on the first of the following to occur:

 

(a)                                 DISABILITY.  Upon ten (10) days’ prior
written notice by the Company to the Employee of termination due to Disability
while the Employee remains Disabled.  For purposes of this Agreement,
“Disability” shall be defined as the Employee’s inability, as a result of
physical or mental incapacity, to have performed the duties of his position for
a period of six (6) consecutive months or for an aggregate of six (6) months in
any 12 consecutive month period.  Any question as to whether Disability exists
as to which the Employee and the Company cannot agree will be determined in
writing by a qualified independent physician mutually acceptable to the Employee
and the Company.  If the Employee and the Company cannot agree as to a qualified
independent physician, each will appoint such a physician and those two
physicians will select a third who will make such determination in writing.  The
determination of Disability made in writing to the Company and the Employee will
be final and conclusive for all purposes of this Agreement.

 

(b)                                 DEATH.  Automatically upon the date of death
of the Employee.

 

(c)                                  CAUSE.  Immediately upon written notice by
the Company to the Employee of a termination for Cause.  “Cause” shall mean:

 

(i)                                     the Employee’s willful misconduct with
regard to the Company or his performance of his duties for the Company;

 

(ii)                                  the Employee’s conviction of, or guilty
plea or plea of nolo contendere to, any felony;

 

(iii)                               the Employee’s material breach of this
Agreement or any applicable restrictive covenants;

 

3

--------------------------------------------------------------------------------


 

(iv)                              the Employee’s willful refusal to attempt in
good faith to perform the Employee’s duties; or

 

(v)                                 the Employee’s willful and repeated failure
to attempt to follow in good faith the lawful directives of the Board.

 

Provided, that with respect to any termination by reason of any of Sections
5(c)(iii) through 5(c)(v), prior to the Employee’s termination, the Employee
shall be given written notice detailing the specific Cause event, and he shall
be entitled to a 30-day cure period following receipt of such notice, following
which, if the Cause event in question is not cured, the Employee shall be
terminated for Cause; provided, however, that the Board shall retain discretion
over whether the Employee shall in any 12 month period receive additional
opportunities to cure any such Cause event that is substantially the same as a
previous occurrence in such 12 month period that was cured by the Employee.

 

(d)                                 WITHOUT CAUSE.  Immediately upon written
notice by the Company to the Employee of an involuntary termination without
Cause (other than for death or Disability).

 

(e)                                  GOOD REASON.  Upon written notice by the
Employee to the Company of a termination for Good Reason.  “Good Reason” shall
mean the occurrence of any of the following events, without the express written
consent of the Employee, unless such events are fully corrected in all material
respects by the Company within 30 days following written notification by the
Employee to the Company of the occurrence of one of the reasons set forth below:

 

(i)                                     material diminution in the Employee’s
duties, authorities or responsibilities or reporting lines (other than
temporarily while physically or mentally incapacitated or as required by
applicable law); or

 

(ii)                                  the Company’s material breach of its
obligations to the Employee under the Agreement.

 

The Employee shall provide the Company with a written notice detailing the
specific circumstances alleged to constitute Good Reason within 90 days after
the first occurrence of such circumstances, and actually terminate employment
within 30 days following the expiration of the Company’s 30-day cure period
described above.  Otherwise, any claim of such circumstances as “Good Reason”
shall be deemed irrevocably waived by the Employee.

 

(f)                                   WITHOUT GOOD REASON.  Upon 30 days’ prior
written notice by the Employee to the Company of the Employee’s voluntary
termination of employment without Good Reason (which the Company may, in its
sole discretion, make effective earlier than any notice date).

 

(g)                                  EXPIRATION OF EMPLOYMENT TERM;
NON-EXTENSION OF AGREEMENT.  Upon the expiration of the Employment Term set
forth in Section 2 hereof.

 

4

--------------------------------------------------------------------------------


 

6.                                      CONSEQUENCES OF TERMINATION.

 

(a)                                 TERMINATION FOR CAUSE OR WITHOUT GOOD REASON
OR AS A RESULT OF THE EXPIRATION OF THIS AGREEMENT.  If the Employee’s
employment is terminated (x) by the Company for Cause, (y) by the Employee
without Good Reason, or (z) as a result of the expiration of the Employment Term
as provided in Section 2 hereof, the Company shall pay to the Employee the
following (with the amounts due under Sections 6(a)(i) through 6(a)(iii) hereof
to be paid within 60 days following termination of employment, or such earlier
date as may be required by applicable law):

 

(i)                                     any unpaid Base Salary through the date
of termination;

 

(ii)                                  reimbursement for any unreimbursed
business expenses incurred through the date of termination;

 

(iii)                               any accrued but unused vacation time in
accordance with Company policy; and

 

(iv)                              all other payments, benefits or fringe
benefits to which the Employee shall be entitled under the terms of any
applicable compensation arrangement or benefit, equity or fringe benefit plan or
program or grant or this Agreement, including the Value Creation Award and the
equity grant (collectively, Sections 6(a)(i) through 6(a)(iv) hereof shall be
hereafter referred to as the “Accrued Benefits”).

 

(b)                                 TERMINATION WITHOUT CAUSE OR FOR GOOD REASON
OR BY REASON OF THE EMPLOYEE’S DEATH OR DISABILITY. If the Employee’s employment
by the Company is terminated (w) by the Company other than for Cause, (x) by the
Employee for Good Reason, (y) as a result of the Employee’s death, or (z) as a
result of the Employee’s Disability, the Company shall pay or provide the
Employee (or his estate, as applicable) with the following, subject to the
provisions of Section 22 hereof:

 

(i)                                     the Accrued Benefits; and

 

(ii)                                  an amount equal to the difference of
(x) $2,000,000 minus (y) the amount of the Value Creation Award, payable when
the Value Creation Award is paid to the Employee or, if the Employee is not
entitled to receive a Value Creation Award, at such time that he would have
received a Value Creation Award if he were so entitled; provided that to the
extent that the payment of any amount constitutes “nonqualified deferred
compensation” for purposes of Code Section 409A (as defined in Section 22
hereof), any such payment scheduled to occur during the first 60 days following
the termination of employment shall not be paid until the first regularly
scheduled pay period following the 60th day following such termination and shall
include payment of any amount that was otherwise scheduled to be paid prior
thereto.  Notwithstanding the foregoing, such payment shall in all events be
paid prior to March 15 of the calendar year following the year of termination.

 

Payments and benefits provided in this Section 6(b) shall be in lieu of any
termination or severance payments or benefits for which the Employee may be
eligible under any of the plans, policies or programs of the Company or under
the Worker Adjustment Retraining Notification Act of 1988 or any similar state
statute or regulation.

 

5

--------------------------------------------------------------------------------


 

(c)                                  OTHER OBLIGATIONS.  Upon any termination of
the Employee’s employment with the Company, the Employee shall promptly resign
from any position as an officer, director or fiduciary of any Company-related
entity.

 

(d)                                 EXCLUSIVE REMEDY.  The amounts payable to
the Employee following termination of employment and the Employment Term
hereunder pursuant to Sections 5 and 6 hereof shall be in full and complete
satisfaction of the Employee’s rights under this Agreement and any other claims
that the Employee may have in respect of the Employee’s employment with the
Company or any of its affiliates, and the Employee acknowledges that such
amounts are fair and reasonable, and are the Employee’s sole and exclusive
remedy, in lieu of all other remedies at law or in equity, with respect to the
termination of the Employee’s employment hereunder or any breach of this
Agreement.

 

7.                                      RELEASE.  Any and all amounts payable
and benefits or additional rights provided pursuant to this Agreement beyond the
Accrued Benefits shall only be payable if the Employee delivers to the Company
and does not revoke a general release of claims in favor of the Company in
substantially the form attached on Exhibit A hereto.  Such release shall be
executed and delivered (and no longer subject to revocation, if applicable)
within 60 days following termination.

 

8.                                      RESTRICTIVE COVENANTS.

 

(a)                                 CONFIDENTIALITY.  During the course of the
Employee’s employment with the Company, the Employee will have access to
Confidential Information.  For purposes of this Agreement, “Confidential
Information” means all data, information, ideas, concepts, discoveries, trade
secrets, inventions (whether or not patentable or reduced to practice),
innovations, improvements, know-how, developments, techniques, methods,
processes, treatments, drawings, sketches, specifications, designs, plans,
patterns, models, plans and strategies, and all other confidential or
proprietary information or trade secrets in any form or medium (whether merely
remembered or embodied in a tangible or intangible form or medium) whether now
or hereafter existing, relating to or arising from the past, current or
potential business, activities and/or operations of the Company or any of its
affiliates, including, without limitation, any such information relating to or
concerning finances, sales, marketing, advertising, transition, promotions,
pricing, personnel, customers, suppliers, vendors, raw partners and/or
competitors.  The Employee agrees that the Employee shall not, directly or
indirectly, use, make available, sell, disclose or otherwise communicate to any
person, other than in the course of the Employee’s duties and for the benefit of
the Company as determined in good faith by the Employee, either during the
period of the Employee’s employment or at any time thereafter, any Confidential
Information or other confidential or proprietary information received from third
parties subject to a duty on the Company’s and its subsidiaries’ and affiliates’
part to maintain the confidentiality of such information, and to use such
information only for certain limited purposes, in each case, which shall have
been obtained by the Employee during the Employee’s employment by the Company
(or any predecessor).  The foregoing shall not apply to information that (i) was
known to the public prior to its disclosure to the Employee; (ii) becomes
generally known to the public subsequent to disclosure to the Employee through
no wrongful act of the Employee or any representative of the Employee; (iii) was
known to the Employee prior to his employment with the Company (the Company
acknowledging that the Employee has had

 

6

--------------------------------------------------------------------------------


 

extensive experience in the Company’s industry); or (iv) the Employee is
required to disclose by applicable law, regulation or legal process (provided
that the Employee provides the Company with prior notice of the contemplated
disclosure and cooperates with the Company at its expense in seeking a
protective order or other appropriate protection of such information).

 

(b)                                 NONCOMPETITION.  The Employee acknowledges
that (i) the Employee performs services of a unique nature for the Company that
are irreplaceable, and that the Employee’s performance of such services in
violation of this provision to a competing business will result in irreparable
harm to the Company, (ii) the Employee has had and will continue to have access
to Confidential Information which, if disclosed, would unfairly and
inappropriately assist in competition against the Company or any of its
affiliates, (iii) the Company and its affiliates have substantial relationships
with their customers and the Employee has had and will continue to have access
to these customers, and (iv) the Employee has generated and will continue to
generate goodwill for the Company and its affiliates in the course of the
Employee’s employment.  Accordingly, during the Employee’s employment hereunder
and for a period of six (6) months thereafter (the “Noncompete Period”), the
Employee agrees that the Employee will not, directly or indirectly, own, manage,
operate, control, be employed by (whether as an employee, consultant,
independent contractor or otherwise, and whether or not for compensation) or
render services to any person, firm, corporation or other entity, in whatever
form, engaged in competition with the Company or any of its subsidiaries or
affiliates or in any other material business in which the Company or any of its
subsidiaries or affiliates is engaged on the date of termination or in which
they have planned, on or prior to such date, to be engaged in on or after such
date, in any locale of any country in which the Company conducts business or
otherwise engage in conduct that interferes or conflicts with the Employee’s
duties to the Company or creates a potential business or fiduciary conflict;
provided, that if the Employee’s termination (for any reason other than for
Cause) occurs following the 18-month anniversary hereof (including upon
expiration of the Employment Term), the Noncompete Period shall end
simultaneously upon such termination unless the Company pays the Employee a lump
sum of $1,000,000 within 20 days following such termination.  Notwithstanding
the foregoing, nothing herein shall prohibit the Employee from being a passive
owner of not more than three percent (3%) of the equity securities or public
debt of a publicly traded corporation engaged in a business that is in
competition with the Company or any of its subsidiaries or affiliates or through
a private equity, venture capital or other commingled fund, so long as the
Employee has no active participation in the business of such corporation.  In
addition, the provisions of this Section 8(b) shall not be violated by the
Employee commencing employment with a subsidiary, division or unit of any entity
that engages in a business in competition with the Company or any of its
subsidiaries or affiliates so long as the Employee and such subsidiary, division
or unit does not engage in a business in competition with the Company or any of
its subsidiaries or affiliates.

 

(c)                                  NONSOLICITATION; NONINTERFERENCE.  During
the Employee’s employment with the Company and for a period of one (1) year
thereafter, the Employee agrees that the Employee shall not, except in the
furtherance of the Employee’s duties hereunder, directly or indirectly,
individually or on behalf of any other person, firm, corporation or other
entity, (A) solicit, aid or induce any employee, representative or agent of the
Company or any of its subsidiaries or affiliates to leave such employment or
retention or to accept employment with or render services to or with any other
person, firm, corporation or other entity unaffiliated with the Company or hire
or retain any such employee, representative or agent, or take any action to

 

7

--------------------------------------------------------------------------------


 

materially assist or aid any other person, firm, corporation or other entity in
identifying, hiring or soliciting any such employee, representative or agent, or
(B) interfere, or aid or induce any other person or entity in interfering, with
the relationship between the Company or any of its subsidiaries or affiliates
and any of their respective vendors, joint venturers or licensors.  An employee,
representative or agent shall be deemed covered by this Section 8(c) while so
employed or retained and for a period of six (6) months thereafter.  The
foregoing shall not be violated by general advertising not targeted at the
Company’s employees, representatives or agents, serving as a reference upon
request, or utilizing representatives or agents that serve multiple entities
(provided that such utilization does not interfere with the Company’s
relationships).

 

(d)                                 INVENTIONS.  (i)  The Employee acknowledges
and agrees that all ideas, methods, inventions, discoveries, improvements, work
products, developments, software, know-how, processes, techniques, methods,
works of authorship and other work product, whether patentable or unpatentable,
(A) that are reduced to practice, created, invented, designed, developed,
contributed to, or improved with the use of any Company resources and/or within
the scope of the Employee’s work with the Company or that relate to the
business, operations or actual or demonstrably anticipated research or
development of the Company, and that are made or conceived by the Employee,
solely or jointly with others, during the Employment Term, or (B) suggested by
any work that the Employee performs in connection with the Company, either while
performing the Employee’s duties with the Company or on the Employee’s own time,
shall belong exclusively to the Company (or its designee), whether or not patent
or other applications for intellectual property protection are filed thereon
(the “Inventions”).  The Employee will keep full and complete written records
(the “Records”), in the manner prescribed by the Company, of all Inventions, and
will promptly disclose all Inventions completely and in writing to the Company. 
The Records shall be the sole and exclusive property of the Company, and the
Employee will surrender them upon the termination of the Employment Term, or
upon the Company’s request.  The Employee irrevocably conveys, transfers and
assigns to the Company the Inventions and all patents or other intellectual
property rights that may issue thereon in any and all countries, whether during
or subsequent to the Employment Term, together with the right to file, in the
Employee’s name or in the name of the Company (or its designee), applications
for patents and equivalent rights (the “Applications”).  The Employee will, at
any time during and subsequent to the Employment Term, make such applications,
sign such papers, take all rightful oaths, and perform all other acts as may be
requested from time to time by the Company to perfect, record, enforce, protect,
patent or register the Company’s rights in the Inventions, all without
additional compensation to the Employee from the Company, but at the Company’s
expense.  The Employee will also execute assignments to the Company (or its
designee) of the Applications, and give the Company and its attorneys reasonable
assistance (including the giving of testimony) to obtain the Inventions for the
Company’s benefit, all without additional compensation to the Employee from the
Company, but at the Company’s expense.

 

(ii)                                  In addition, the Inventions will be deemed
Work for Hire, as such term is defined under the copyright laws of the United
States, on behalf of the Company and the Employee agrees that the Company will
be the sole owner of the Inventions, and all underlying rights therein, in all
media now known or hereinafter devised, throughout the universe and in
perpetuity without any further obligations to the Employee.  If the Inventions,
or any portion thereof, are deemed not to be Work for Hire, or the rights in
such Inventions do not otherwise

 

8

--------------------------------------------------------------------------------


 

automatically vest in the Company, the Employee hereby irrevocably conveys,
transfers and assigns to the Company, all rights, in all media now known or
hereinafter devised, throughout the universe and in perpetuity, in and to the
Inventions, including, without limitation, all of the Employee’s right, title
and interest in the copyrights (and all renewals, revivals and extensions
thereof) to the Inventions, including, without limitation, all rights of any
kind or any nature now or hereafter recognized, including, without limitation,
the unrestricted right to make modifications, adaptations and revisions to the
Inventions, to exploit and allow others to exploit the Inventions and all rights
to sue at law or in equity for any infringement, or other unauthorized use or
conduct in derogation of the Inventions, known or unknown, prior to the date
hereof, including, without limitation, the right to receive all proceeds and
damages therefrom.  In addition, the Employee hereby waives any so-called “moral
rights” with respect to the Inventions.  To the extent that the Employee has any
rights in the results and proceeds of the Employee’s service to the Company that
cannot be assigned in the manner described herein, the Employee agrees to
unconditionally waive the enforcement of such rights.  The Employee hereby
waives any and all currently existing and future monetary rights in and to the
Inventions and all patents and other registrations for intellectual property
that may issue thereon, including, without limitation, any rights that would
otherwise accrue to the Employee’s benefit by virtue of the Employee being an
employee of or other service provider to the Company.

 

(e)                                  RETURN OF COMPANY PROPERTY.  On the date of
the Employee’s termination of employment with the Company for any reason (or at
any time prior thereto at the Company’s request), the Employee shall return all
property belonging to the Company or its affiliates (including, but not limited
to, any Company-provided laptops, computers, cell phones, wireless electronic
mail devices or other equipment, or documents and property belonging to the
Company).  The Employee may retain the Employee’s rolodex and similar address
books provided that such items only include contact information.

 

(f)                                   REASONABLENESS OF COVENANTS.  In signing
this Agreement, the Employee gives the Company assurance that the Employee has
carefully read and considered all of the terms and conditions of this Agreement,
including the restraints imposed under this Section 8 hereof.  The Employee
agrees that these restraints are necessary for the reasonable and proper
protection of the Company and its affiliates and their Confidential Information
and that each and every one of the restraints is reasonable in respect to
subject matter, length of time and geographic area, and that these restraints,
individually or in the aggregate, will not prevent the Employee from obtaining
other suitable employment during the period in which the Employee is bound by
the restraints.  The Employee agrees that, before providing services, whether as
an employee or consultant, to any entity during the period of time that the
Employee is subject to the constraints in Section 8(b) hereof, the Employee will
provide a copy of the relevant provisions of this Agreement (including, without
limitation, this Section 8) to such entity.  The Employee acknowledges that each
of these covenants has a unique, very substantial and immeasurable value to the
Company and its affiliates and that the Employee has sufficient assets and
skills to provide a livelihood while such covenants remain in force.  The
Employee further covenants that the Employee will not challenge the
reasonableness or enforceability of any of the covenants set forth in this
Section 8.  It is also agreed that each of the Company’s affiliates will have
the right to enforce all of the Employee’s obligations to that affiliate under
this Agreement, including without limitation pursuant to this Section 8.  The
Company acknowledges that, to the extent it has an obligation to pay an amount
for the restrictions in Section 8(b) hereof to be valid,

 

9

--------------------------------------------------------------------------------


 

if it does not timely pay such amounts it will not try to assert such
restrictive covenants and further, when the restrictive covenants do not apply,
it shall not try to assert inevitable disclosure of Confidential Information to
prevent the Employee’s activities.

 

(g)                                  REFORMATION.  If it is determined by a
court of competent jurisdiction in any state that any restriction in this
Section 8 is excessive in duration or scope or is unreasonable or unenforceable
under applicable law, it is the intention of the parties that such restriction
may be modified or amended by the court to render it enforceable to the maximum
extent permitted by the laws of that state.

 

(h)                                 TOLLING.  In the event of any actual
violation of the provisions of this Section 8, the Employee acknowledges and
agrees that the applicable post-termination restrictions contained in this
Section 8 shall be extended by a period of time equal to the period of such
violation, it being the intention of the parties hereto that the running of the
applicable post-termination restriction period shall be tolled during any period
of such violation.

 

(i)                                     SURVIVAL OF PROVISIONS.  The obligations
contained in Sections 8 and 9 hereof shall survive the termination or expiration
of the Employment Term and the Employee’s employment with the Company and shall
be fully enforceable thereafter.

 

9.                                      COOPERATION.  Upon the receipt of
reasonable notice from the Company (including outside counsel), the Employee
agrees that while employed by the Company and thereafter, the Employee will
reasonably respond and provide information with regard to matters in which the
Employee has knowledge as a result of the Employee’s employment with the
Company, and will provide reasonable assistance to the Company, its affiliates
and their respective representatives in defense of any claims that may be made
against the Company or its affiliates, and will reasonably assist the Company
and its affiliates in the prosecution of any claims that may be made by the
Company or its affiliates, to the extent that such claims may relate to the
period of the Employee’s employment with the Company (collectively, the
“Claims”).  The foregoing shall not apply to any matter between the Company and
the Employee.  The Employee also agrees to promptly inform the Company (to the
extent that the Employee is legally permitted to do so) if the Employee is asked
to assist in any investigation of the Company or its affiliates (or their
actions) or another party attempts to obtain information or documents from the
Employee (other than in connection with any litigation or other proceeding in
which the Employee is a party-in-opposition) with respect to matters the
Employee believes in good faith to relate to any investigation of the Company or
its affiliates related to his employment period, in each case, regardless of
whether a lawsuit or other proceeding has then been filed against the Company or
its affiliates with respect to such investigation, and shall not do so unless
legally required.  During the pendency of any litigation or other proceeding
involving Claims, the Employee shall not communicate with anyone (other than the
Employee’s attorneys and tax and/or financial advisors and except to the extent
that the Employee determines in good faith is necessary in connection with the
performance of the Employee’s duties hereunder) with respect to the facts or
subject matter of any pending or potential litigation or regulatory or
administrative proceeding involving the Company or any of its affiliates that is
a Claim without giving prior written notice to the Company or the Company’s
counsel.  Upon presentation of appropriate documentation, the Company shall pay
or reimburse the Employee for all reasonable out-of-pocket travel, duplicating
or telephonic expenses incurred by the

 

10

--------------------------------------------------------------------------------


 

Employee in complying with this Section 9.  Any cooperation by the Employee
shall take due regard of his other commitments and shall be scheduled at a time
and location that will reasonably limit the inconvenience to him.

 

10.                               EQUITABLE RELIEF AND OTHER REMEDIES.  The
Employee acknowledges and agrees that the Company’s remedies at law for a breach
or threatened breach of any of the provisions of Section 8 or Section 9 hereof
would be inadequate and, in recognition of this fact, the Employee agrees that,
in the event of such a breach or threatened breach, in addition to any remedies
at law, the Company, without posting any bond or other security, shall be
entitled to obtain equitable relief in the form of specific performance, a
temporary restraining order, a temporary or permanent injunction or any other
equitable remedy which may then be available, without the necessity of showing
actual monetary damages.

 

11.                               NO ASSIGNMENTS.  This Agreement is personal to
each of the parties hereto.  Except as provided in this Section 11 hereof, no
party may assign or delegate any rights or obligations hereunder without first
obtaining the written consent of the other party hereto.  The Company may assign
this Agreement to any successor to all or substantially all of the business
and/or assets of the Company, provided that the Company shall require such
successor to expressly in writing assume and agree to perform this Agreement in
the same manner and to the same extent that the Company would be required to
perform it if no such succession had taken place.  As used in this Agreement,
“Company” shall mean the Company and any successor to its business and/or
assets, which assumes and agrees to perform the duties and obligations of the
Company under this Agreement by operation of law or otherwise.

 

12.                               NOTICE.  For purposes of this Agreement,
notices and all other communications provided for in this Agreement shall be in
writing and shall be deemed to have been duly given (a) on the date of delivery,
if delivered by hand, (b) on the date of transmission, if delivered by confirmed
facsimile or electronic mail, (c) on the first business day following the date
of deposit, if delivered by guaranteed overnight delivery service, or (d) on the
fourth business day following the date delivered or mailed by United States
registered or certified mail, return receipt requested, postage prepaid,
addressed as follows:

 

If to the Employee:

 

At the address (or to the facsimile number) shown in the books and records of
the Company.

 

If to the Company:

 

Dex Media, Inc.

2200 West Airfield Drive

Dallas-Fort Worth Airport, Texas 75261

Attention:  General Counsel

 

or to such other address as either party may have furnished to the other in
writing in accordance herewith, except that notices of change of address shall
be effective only upon receipt.

 

11

--------------------------------------------------------------------------------


 

13.                               SECTION HEADINGS; INCONSISTENCY.  The section
headings used in this Agreement are included solely for convenience and shall
not affect, or be used in connection with, the interpretation of this
Agreement.  In the event of any inconsistency between the terms of this
Agreement and any form, award, plan or policy of the Company, the terms of this
Agreement shall govern and control.

 

14.                               SEVERABILITY.  The provisions of this
Agreement shall be deemed severable.  The invalidity or unenforceability of any
provision of this Agreement in any jurisdiction shall not affect the validity,
legality or enforceability of the remainder of this Agreement in such
jurisdiction or the validity, legality or enforceability of any provision of
this Agreement in any other jurisdiction, it being intended that all rights and
obligations of the parties hereunder shall be enforceable to the fullest extent
permitted by applicable law.

 

15.                               COUNTERPARTS.  This Agreement may be executed
in several counterparts, each of which shall be deemed to be an original but all
of which together will constitute one and the same instrument.

 

16.                               ARBITRATION.  Any dispute or controversy
arising under or in connection with this Agreement or the Employee’s employment
with the Company, other than injunctive relief under Section 10 hereof, shall be
settled exclusively by arbitration, conducted before a single arbitrator in
Maryland in accordance with the National Rules for the Resolution of Employment
Disputes of the American Arbitration Association then in effect.  The decision
of the arbitrator will be final and binding upon the parties hereto.  Judgment
may be entered on the arbitrator’s award in any court having jurisdiction.  The
parties acknowledge and agree that in connection with any such arbitration, to
the extent that the Employee prevails in said arbitration (as determined by the
arbitrator), the Company shall pay all of the Employee’s costs and expenses,
including, without limitation, reasonable legal fees and expenses promptly upon
presentation of invoices, but in any event by March 15 of the calendar year
after the award of fees by the arbitrator.

 

17.                               INDEMNIFICATION.  The Company hereby agrees to
indemnify the Employee and hold the Employee harmless (including advancement of
legal fees) to the extent provided under the By-Laws of the Company (as are
currently in effect) against and in respect of any and all actions, suits,
proceedings, claims, demands, judgments, costs, expenses (including reasonable
attorney’s fees), losses, and damages resulting from the Employee’s good faith
performance of the Employee’s duties and obligations with the Company.  This
obligation shall survive the termination of the Employee’s employment with the
Company.

 

18.                               LIABILITY INSURANCE.  The Company shall cover
the Employee under directors’ and officers’ liability insurance both during and,
while potential liability exists, after the term of this Agreement in the same
amount and to the same extent as the Company covers its other officers and
directors.

 

19.                               GOVERNING LAW.  This Agreement, the rights and
obligations of the parties hereto, and any claims or disputes relating thereto,
shall be governed by and construed in accordance with the laws of the State of
Delaware (without regard to its choice of law provisions).

 

12

--------------------------------------------------------------------------------


 

20.                               MISCELLANEOUS.  No provision of this Agreement
may be modified, waived or discharged unless such waiver, modification or
discharge is agreed to in writing and signed by the Employee and such officer or
director as may be designated by the Board.  No waiver by either party hereto at
any time of any breach by the other party hereto of, or compliance with, any
condition or provision of this Agreement to be performed by such other party
shall be deemed a waiver of similar or dissimilar provisions or conditions at
the same or at any prior or subsequent time.  This Agreement together with all
exhibits hereto sets forth the entire agreement of the parties hereto in respect
of the subject matter contained herein and supersedes any and all prior
agreements or understandings between the Employee and the Company with respect
to the subject matter hereof.  No agreements or representations, oral or
otherwise, express or implied, with respect to the subject matter hereof have
been made by either party which are not expressly set forth in this Agreement.

 

21.                               REPRESENTATIONS.  The Employee represents and
warrants to the Company that (a) the Employee has the legal right to enter into
this Agreement and to perform all of the obligations on the Employee’s part to
be performed hereunder in accordance with its terms, and (b) the Employee is not
a party to any agreement or understanding, written or oral, and is not subject
to any restriction, which, in either case, could prevent the Employee from
entering into this Agreement or performing all of the Employee’s duties and
obligations hereunder.

 

22.                               TAX MATTERS.

 

(a)                                 WITHHOLDING.  The Company may withhold from
any and all amounts payable under this Agreement or otherwise such federal,
state and local taxes as may be required to be withheld pursuant to any
applicable law or regulation.

 

(b)                                 SECTION 409A COMPLIANCE.

 

(i)                                     The intent of the parties is that
payments and benefits under this Agreement comply with Internal Revenue Code
Section 409A and the regulations and guidance promulgated thereunder
(collectively “Code Section 409A”) or be exempt therefrom and, accordingly, to
the maximum extent permitted, this Agreement shall be interpreted to be in
compliance therewith or exempt therefrom.  To the extent that any provision
hereof is modified in order to comply with Code Section 409A, such modification
shall be made in good faith and shall, to the maximum extent reasonably
possible, maintain the original intent and economic benefit to the Employee and
the Company of the applicable provision without violating the provisions of Code
Section 409A.  The Employee acknowledges and agrees that the Company makes no
representations with respect to the application of Code Section 409A or any
other tax consequences to any payments hereunder.

 

(ii)                                  A termination of employment shall not be
deemed to have occurred for purposes of any provision of this Agreement
providing for the payment of any amounts or benefits upon or following a
termination of employment unless such termination is also a “separation from
service” within the meaning of Code Section 409A and, for purposes of any such
provision of this Agreement, references to a “termination,” “termination of
employment” or like terms shall mean “separation from service.”  Notwithstanding
anything to the contrary in this Agreement, if the Employee is deemed on the
date of termination to be a “specified

 

13

--------------------------------------------------------------------------------


 

employee” within the meaning of that term under Code Section 409A(a)(2)(B), then
with regard to any payment or the provision of any benefit that is considered
deferred compensation under Code Section 409A payable on account of a
“separation from service,” such payment or benefit shall not be made or provided
until the date which is the earlier of (A) the expiration of the six (6)-month
period measured from the date of such “separation from service” of the Employee,
and (B) the date of the Employee’s death, to the extent required under Code
Section 409A.  Upon the expiration of the foregoing delay period, all payments
and benefits delayed pursuant to this Section 22(b)(ii) (whether they would have
otherwise been payable in a single sum or in installments in the absence of such
delay) shall be paid or reimbursed to the Employee in a lump sum, and any
remaining payments and benefits due under this Agreement shall be paid or
provided in accordance with the normal payment dates specified for them herein.

 

(iii)                               To the extent that reimbursements or other
in-kind benefits under this Agreement constitute “nonqualified deferred
compensation” for purposes of Code Section 409A, (A) all expenses or other
reimbursements hereunder shall be made on or prior to the last day of the
taxable year following the taxable year in which such expenses were incurred by
the Employee, (B) any right to reimbursement or in-kind benefits shall not be
subject to liquidation or exchange for another benefit, and (C) no such
reimbursement, expenses eligible for reimbursement, or in-kind benefits provided
in any taxable year shall in any way affect the expenses eligible for
reimbursement, or in-kind benefits to be provided, in any other taxable year.

 

(iv)                              For purposes of Code Section 409A, the
Employee’s right to receive any installment payments pursuant to this Agreement
shall be treated as a right to receive a series of separate and distinct
payments.  Whenever a payment under this Agreement specifies a payment period
with reference to a number of days, the actual date of payment within the
specified period shall be within the sole discretion of the Company.

 

(v)                                 Notwithstanding any other provision of this
Agreement to the contrary, in no event shall any payment under this Agreement
that constitutes “nonqualified deferred compensation” for purposes of Code
Section 409A be subject to offset by any other amount unless otherwise permitted
by Code Section 409A.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

14

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

 

COMPANY

 

 

 

 

 

By:

/s/ Raymond R. Ferrell

 

 

 

Name:

Raymond R. Ferrell

 

 

 

Title:

General Counsel and Corporate Secretary

 

 

 

 

 

EMPLOYEE

 

 

 

 

 

/s/ Joe Walsh

 

15

--------------------------------------------------------------------------------


 

EXHIBIT A

 

GENERAL RELEASE

 

I,                             , in consideration of and subject to the
performance by Dex Media, Inc. (together with its subsidiaries, the “Company”),
of its obligations under the Employment Agreement dated as of October 14, 2014
(the “Agreement”), do hereby release and forever discharge as of the date hereof
the Company and its respective affiliates and, in their capacity related to the
Company, all present, former and future managers, directors, officers,
employees, successors and assigns of the Company and its affiliates and direct
or indirect owners (collectively, the “Released Parties”) to the extent provided
below (this “General Release”).  The Released Parties are intended to be
third-party beneficiaries of this General Release, and this General Release may
be enforced by each of them in accordance with the terms hereof in respect of
the rights granted to such Released Parties hereunder.  Terms used herein but
not otherwise defined shall have the meanings given to them in the Agreement.

 

1.                                      I understand that any payments or
benefits paid or granted to me under Section 6 of the Agreement represent, in
part, consideration for signing this General Release and are not salary, wages
or benefits to which I was already entitled.  I understand and agree that I will
not receive certain of the payments and benefits specified in Section 6 of the
Agreement unless I execute this General Release and do not revoke this General
Release within the time period permitted hereafter.  Such payments and benefits
will not be considered compensation for purposes of any employee benefit plan,
program, policy or arrangement maintained or hereafter established by the
Company or its affiliates.

 

2.                                      Except as provided in paragraphs 4 and 5
below and except for the provisions of the Agreement which expressly or by
implication survive the termination of my employment with the Company, I
knowingly and voluntarily (for myself, my heirs, executors, administrators and
assigns) release and forever discharge the Company and the other Released
Parties from any and all claims, suits, controversies, actions, causes of
action, cross-claims, counter-claims, demands, debts, compensatory damages,
liquidated damages, punitive or exemplary damages, other damages, claims for
costs and attorneys’ fees, or liabilities of any nature whatsoever in law and in
equity, both past and present (through the date that this General Release
becomes effective and enforceable) and whether known or unknown, suspected, or
claimed against the Company or any of the Released Parties which I, my spouse,
or any of my heirs, executors, administrators or assigns, may have, which arise
out of or are connected with my employment with, or my separation or termination
from, the Company (including, but not limited to, any allegation, claim or
violation, arising under:  Title VII of the Civil Rights Act of 1964, as
amended; the Civil Rights Act of 1991; the Age Discrimination in Employment Act
of 1967, as amended (including the Older Workers Benefit Protection Act); the
Equal Pay Act of 1963, as amended; the Americans with Disabilities Act of 1990;
the Family and Medical Leave Act of 1993; the Worker Adjustment Retraining and
Notification Act; the Employee Retirement Income Security Act of 1974; any
applicable Executive Order Programs; the Fair Labor Standards Act; or their
state or local counterparts; or under any other federal, state or local civil or
human rights law, or under any other local, state, or federal law, regulation or
ordinance; or under any public policy, contract or tort, or under common law; or
arising under any policies, practices or procedures of

 

A-1

--------------------------------------------------------------------------------


 

the Company; or any claim for wrongful discharge, breach of contract, infliction
of emotional distress, defamation; or any claim for costs, fees, or other
expenses, including attorneys’ fees incurred in these matters) (all of the
foregoing collectively referred to herein as the “Claims”).

 

3.                                      I represent that I have made no
assignment or transfer of any right, claim, demand, cause of action, or other
matter covered by paragraph 2 above.

 

4.                                      I agree that this General Release does
not waive or release any rights or claims that I may have under the Age
Discrimination in Employment Act of 1967 which arise after the date I execute
this General Release. I acknowledge and agree that my separation from employment
with the Company in compliance with the terms of the Agreement shall not serve
as the basis for any claim or action (including, without limitation, any claim
under the Age Discrimination in Employment Act of 1967).

 

5.                                      I agree that I hereby waive all rights
to sue or obtain equitable, remedial or punitive relief from any or all Released
Parties of any kind whatsoever in respect of any Claim, including, without
limitation, reinstatement, back pay, front pay, and any form of injunctive
relief.  Notwithstanding the above, I further acknowledge that I am not waiving
and am not being required to waive any right that cannot be waived under law,
including the right to file an administrative charge or participate in an
administrative investigation or proceeding; provided, however, that I disclaim
and waive any right to share or participate in any monetary award resulting from
the prosecution of such charge or investigation or proceeding.  Additionally, I
am not waiving (i) any right to the Accrued Benefits or any severance benefits
to which I am entitled under the Agreement, (ii) any claim relating to
directors’ and officers’ liability insurance coverage or any right of
indemnification under the Company’s organizational documents or otherwise, or
(iii) my rights as an equity or security holder in the Company or its
affiliates.

 

6.                                      In signing this General Release, I
acknowledge and intend that it shall be effective as a bar to each and every one
of the Claims hereinabove mentioned or implied. I expressly consent that this
General Release shall be given full force and effect according to each and all
of its express terms and provisions, including those relating to unknown and
unsuspected Claims (notwithstanding any state or local statute that expressly
limits the effectiveness of a general release of unknown, unsuspected and
unanticipated Claims), if any, as well as those relating to any other Claims
hereinabove mentioned or implied.  I acknowledge and agree that this waiver is
an essential and material term of this General Release and that without such
waiver the Company would not have agreed to the terms of the Agreement.  I
further agree that in the event I should bring a Claim seeking damages against
the Company, or in the event I should seek to recover against the Company in any
Claim brought by a governmental agency on my behalf, this General Release shall
serve as a complete defense to such Claims to the maximum extent permitted by
law.  I further agree that I am not aware of any pending claim of the type
described in paragraph 2 above as of the execution of this General Release.

 

7.                                      I agree that neither this General
Release, nor the furnishing of the consideration for this General Release, shall
be deemed or construed at any time to be an admission by the Company, any
Released Party or myself of any improper or unlawful conduct.

 

8.                                      I hereby acknowledge that Sections 6
through 12, 16 through 20 and 22 of the Agreement shall survive my execution of
this General Release.

 

A-2

--------------------------------------------------------------------------------


 

9.                                      I represent that I am not aware of any
claim by me other than the claims that are released by this General Release.  I
acknowledge that I may hereafter discover claims or facts in addition to or
different than those which I now know or believe to exist with respect to the
subject matter of the release set forth in paragraph 2 above and which, if known
or suspected at the time of entering into this General Release, may have
materially affected this General Release and my decision to enter into it.

 

10.                               Notwithstanding anything in this General
Release to the contrary, this General Release shall not relinquish, diminish, or
in any way affect any rights or claims arising out of any breach by the Company
or by any Released Party of the Agreement after the date hereof.

 

11.                               Whenever possible, each provision of this
General Release shall be interpreted in, such manner as to be effective and
valid under applicable law, but if any provision of this General Release is held
to be invalid, illegal or unenforceable in any respect under any applicable law
or rule in any jurisdiction, such invalidity, illegality or unenforceability
shall not affect any other provision or any other jurisdiction, but this General
Release shall be reformed, construed and enforced in such jurisdiction as if
such invalid, illegal or unenforceable provision had never been contained
herein.

 

BY SIGNING THIS GENERAL RELEASE, I REPRESENT AND AGREE THAT:

 

1.                                      I HAVE READ IT CAREFULLY;

 

2.                                      I UNDERSTAND ALL OF ITS TERMS AND KNOW
THAT I AM GIVING UP IMPORTANT RIGHTS, INCLUDING BUT NOT LIMITED TO, RIGHTS UNDER
THE AGE DISCRIMINATION IN EMPLOYMENT ACT OF 1967, AS AMENDED, TITLE VII OF THE
CIVIL RIGHTS ACT OF 1964, AS AMENDED; THE EQUAL PAY ACT OF 1963, THE AMERICANS
WITH DISABILITIES ACT OF 1990; AND THE EMPLOYEE RETIREMENT INCOME SECURITY ACT
OF 1974, AS AMENDED;

 

3.                                      I VOLUNTARILY CONSENT TO EVERYTHING IN
IT;

 

4.                                      I HAVE BEEN ADVISED TO CONSULT WITH AN
ATTORNEY BEFORE EXECUTING IT AND I HAVE DONE SO OR, AFTER CAREFUL READING AND
CONSIDERATION, I HAVE CHOSEN NOT TO DO SO OF MY OWN VOLITION;

 

5.                                      I HAVE HAD AT LEAST [21][45] DAYS FROM
THE DATE OF MY RECEIPT OF THIS RELEASE TO CONSIDER IT, AND THE CHANGES MADE
SINCE MY RECEIPT OF THIS RELEASE ARE NOT MATERIAL OR WERE MADE AT MY REQUEST AND
WILL NOT RESTART THE REQUIRED [21][45]-DAY PERIOD;

 

6.                                      I UNDERSTAND THAT I HAVE SEVEN (7) DAYS
AFTER THE EXECUTION OF THIS RELEASE TO REVOKE IT AND THAT THIS

 

A-3

--------------------------------------------------------------------------------


 

RELEASE SHALL NOT BECOME EFFECTIVE OR ENFORCEABLE UNTIL THE REVOCATION PERIOD
HAS EXPIRED;

 

7.                                      I HAVE SIGNED THIS GENERAL RELEASE
KNOWINGLY AND VOLUNTARILY AND WITH THE ADVICE OF ANY COUNSEL RETAINED TO ADVISE
ME WITH RESPECT TO IT; AND

 

8.                                      I AGREE THAT THE PROVISIONS OF THIS
GENERAL RELEASE MAY NOT BE AMENDED, WAIVED, CHANGED OR MODIFIED EXCEPT BY AN
INSTRUMENT IN WRITING SIGNED BY AN AUTHORIZED REPRESENTATIVE OF THE COMPANY AND
BY ME.

 

 

SIGNED:

 

 

DATED:

 

 

A-4

--------------------------------------------------------------------------------


 

EXHIBIT B

 

[insert Value Creation Program and form of Award Notice]

 

B-1

--------------------------------------------------------------------------------


 

EXHIBIT C

 

[insert Stand-Alone Nonqualified Stock Option Agreement]

 

C-1

--------------------------------------------------------------------------------